  Case 15-22023       Doc 73   Filed 01/09/19 Entered 01/10/19 09:38:48                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    15-22023
John D Fleming and Bobbie J Fleming            )
                                               )                Chapter: 13
                                               )
                                                               Honorable Jack Schmetterer
                                               )
                                               )
               Debtor(s)                       )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION


THIS MATTER coming to be heard on the DEBTORS' MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:

  IT IS SO ORDERED:

   1. The Debtors' plan is modified post-confirmation by increasing the plan payment to $390 a month
starting February 2019 until the end of the plan and the increase in payments shall not increase the plan
base and to defer the current default to the end of the plan.




                                                            Enter:


                                                                     Honorable Jack B. Schmetterer
Dated: January 09, 2019                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
